


Exhibit 10.45

 

SATELLITE SALE AGREEMENT

 

between

 

Rainbow DBS Company LLC

 

and

 

EchoStar Satellite L.L.C.

 

 

Dated: January 20, 2005

 

Confidential and Proprietary

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENT

 

1.

DEFINITIONS

 

 

 

 

2.

PURCHASE AND SALE

 

 

 

 

2.1

Assets to be Transferred

 

 

 

 

2.2

Consideration

 

 

 

 

2.3

The Closing

 

 

 

 

2.4

Deliveries at Closing

 

 

 

 

2.5

Taxes

 

 

 

 

2.6

Further Assurances

 

 

 

 

3. [a2153426zex-10_45.htm#EX10-45-03_a3_ConditionsToClosing_103225]

CONDITIONS TO CLOSING
[a2153426zex-10_45.htm#EX10-45-03_a3_ConditionsToClosing_103225]

 

 

 

 

3.1 [a2153426zex-10_45.htm#EX10-45-03_a3_1ConditionsToObligationOfBuyer_103230]

Conditions to Obligation of Buyer
[a2153426zex-10_45.htm#EX10-45-03_a3_1ConditionsToObligationOfBuyer_103230]

 

 

 

 

3.2 [a2153426zex-10_45.htm#EX10-45-03_a3_2ConditionsToObligationOfRainb_103241]

Conditions to Obligation of Rainbow DBS
[a2153426zex-10_45.htm#EX10-45-03_a3_2ConditionsToObligationOfRainb_103241]

 

 

 

 

4. [a2153426zex-10_45.htm#EX10-45-03_a4_RepresentationsWarrantiesAndCo_103246]

REPRESENTATIONS, WARRANTIES AND COVENANTS
[a2153426zex-10_45.htm#EX10-45-03_a4_RepresentationsWarrantiesAndCo_103246]

 

 

 

 

4.1 [a2153426zex-10_45.htm#EX10-45-03_a4_1RepresentationsWarrantiesAndC_103249]

Representations, Warranties and Covenants of Rainbow DBS
[a2153426zex-10_45.htm#EX10-45-03_a4_1RepresentationsWarrantiesAndC_103249]

 

 

 

 

4.2 [a2153426zex-10_45.htm#EX10-45-03_a4_2RepresentationsWarrantiesAndC_103304]

Representations, Warranties and Covenants of Buyer
[a2153426zex-10_45.htm#EX10-45-03_a4_2RepresentationsWarrantiesAndC_103304]

 

 

 

 

4.3 [a2153426zex-10_45.htm#EX10-45-03_a4_3FurtherAgreementsOfTheParties_103313]

Further Agreements of the Parties
[a2153426zex-10_45.htm#EX10-45-03_a4_3FurtherAgreementsOfTheParties_103313]

 

 

 

 

5. [a2153426zex-10_45.htm#EX10-45-05_a5_Termination_103327]

TERMINATION [a2153426zex-10_45.htm#EX10-45-05_a5_Termination_103327]

 

 

 

 

5.1 [a2153426zex-10_45.htm#EX10-45-05_a5_1TerminationOfAgreement__103329]

Termination of Agreement
[a2153426zex-10_45.htm#EX10-45-05_a5_1TerminationOfAgreement__103329]

 

 

 

 

5.2 [a2153426zex-10_45.htm#EX10-45-05_a5_2EffectOfTermination__103336]

Effect of Termination
[a2153426zex-10_45.htm#EX10-45-05_a5_2EffectOfTermination__103336]

 

 

 

 

5.3 [a2153426zex-10_45.htm#EX10-45-05_a5_3Survival_103339]

Survival [a2153426zex-10_45.htm#EX10-45-05_a5_3Survival_103339]

 

 

 

 

6. [a2153426zex-10_45.htm#EX10-45-05_a6_DisclaimerOfWarrantiesLimitati_103343]

DISCLAIMER OF WARRANTIES, LIMITATION OF LIABILITY AND INDEMNIFICATION
[a2153426zex-10_45.htm#EX10-45-05_a6_DisclaimerOfWarrantiesLimitati_103343]

 

 

 

 

6.1 [a2153426zex-10_45.htm#EX10-45-05_a6_1DisclaimerOfWarranty__103348]

Disclaimer of Warranty
[a2153426zex-10_45.htm#EX10-45-05_a6_1DisclaimerOfWarranty__103348]

 

 

 

 

6.2 [a2153426zex-10_45.htm#EX10-45-05_a6_2LimitationOfLiability__103351]

Limitation of Liability
[a2153426zex-10_45.htm#EX10-45-05_a6_2LimitationOfLiability__103351]

 

 

 

 

6.3 [a2153426zex-10_45.htm#EX10-45-05_a6_3IndemnificationProvisionsForB_103357]

Indemnification Provisions for Benefit of Buyer
[a2153426zex-10_45.htm#EX10-45-05_a6_3IndemnificationProvisionsForB_103357]

 

 

 

 

6.4 [a2153426zex-10_45.htm#EX10-45-05_a6_4IndemnificationProvisionsForB_103401]

Indemnification Provisions for Benefit of Rainbow DBS
[a2153426zex-10_45.htm#EX10-45-05_a6_4IndemnificationProvisionsForB_103401]

 

 

 

 

6.5 [a2153426zex-10_45.htm#EX10-45-05_a6_5IndemnificationProcedure__103404]

Indemnification Procedure
[a2153426zex-10_45.htm#EX10-45-05_a6_5IndemnificationProcedure__103404]

 

 

 

 

7. [a2153426zex-10_45.htm#EX10-45-05_a7_AssignmentAndSuccessors_103411]

ASSIGNMENT AND SUCCESSORS
[a2153426zex-10_45.htm#EX10-45-05_a7_AssignmentAndSuccessors_103411]

 

 

 

 

7.1 [a2153426zex-10_45.htm#EX10-45-05_a7_1Assignment__103415]

Assignment [a2153426zex-10_45.htm#EX10-45-05_a7_1Assignment__103415]

 

 

 

 

7.2 [a2153426zex-10_45.htm#EX10-45-05_a7_2Successors__103418]

Successors [a2153426zex-10_45.htm#EX10-45-05_a7_2Successors__103418]

 

 

i

--------------------------------------------------------------------------------


 

 

8. [a2153426zex-10_45.htm#EX10-45-05_a8_Confidentiality_103424]

CONFIDENTIALITY [a2153426zex-10_45.htm#EX10-45-05_a8_Confidentiality_103424]

 

 

 

 

8.1 [a2153426zex-10_45.htm#EX10-45-05_a8_1Nondisclosure__103426]

Non-Disclosure [a2153426zex-10_45.htm#EX10-45-05_a8_1Nondisclosure__103426]

 

 

 

 

8.2

Proprietary Information

 

 

 

 

9. [a2153426zex-10_45.htm#EX10-45-05_a9_Miscellaneous_103436]

MISCELLANEOUS [a2153426zex-10_45.htm#EX10-45-05_a9_Miscellaneous_103436]

 

 

 

 

9.1 [a2153426zex-10_45.htm#EX10-45-05_a9_1ApplicableLawAttorneyFeesEnti_103440]

Applicable Law, Attorney Fees, Entire Agreement and Effectiveness
[a2153426zex-10_45.htm#EX10-45-05_a9_1ApplicableLawAttorneyFeesEnti_103440]

 

 

 

 

9.2 [a2153426zex-10_45.htm#EX10-45-05_a9_2U_s_ExportControlLaws__103447]

U.S. Export Control Laws
[a2153426zex-10_45.htm#EX10-45-05_a9_2U_s_ExportControlLaws__103447]

 

 

 

 

9.3 [a2153426zex-10_45.htm#EX10-45-05_a9_3Severability__103453]

Severability [a2153426zex-10_45.htm#EX10-45-05_a9_3Severability__103453]

 

 

 

 

9.4 [a2153426zex-10_45.htm#EX10-45-05_a9_4NoThirdPartyBeneficiary__103456]

No Third Party Beneficiary
[a2153426zex-10_45.htm#EX10-45-05_a9_4NoThirdPartyBeneficiary__103456]

 

 

 

 

9.5 [a2153426zex-10_45.htm#EX10-45-05_a9_5NonwaiverOfBreach__103459]

Non-Waiver of Breach
[a2153426zex-10_45.htm#EX10-45-05_a9_5NonwaiverOfBreach__103459]

 

 

 

 

9.6 [a2153426zex-10_45.htm#EX10-45-05_a9_6Notices__103503]

Notices [a2153426zex-10_45.htm#EX10-45-05_a9_6Notices__103503]

 

 

 

 

9.7 [a2153426zex-10_45.htm#EX10-45-05_a9_7Headings_103511]

Headings [a2153426zex-10_45.htm#EX10-45-05_a9_7Headings_103511]

 

 

 

 

9.8 [a2153426zex-10_45.htm#EX10-45-05_a9_8Documen_103512]

Documents [a2153426zex-10_45.htm#EX10-45-05_a9_8Documen_103512]

 

 

 

 

9.9 [a2153426zex-10_45.htm#EX10-45-05_a9_9Reconstit_103514]

Reconstitution [a2153426zex-10_45.htm#EX10-45-05_a9_9Reconstit_103514]

 

 

 

 

9.10 [a2153426zex-10_45.htm#EX10-45-05_a9_10Counterpart_103518]

Counterparts and Facsimile Signatures
[a2153426zex-10_45.htm#EX10-45-05_a9_10Counterpart_103518]

 

 

 

 

9.11 [a2153426zex-10_45.htm#EX10-45-05_a9_11SpecificPer_103520]

Specific Performance [a2153426zex-10_45.htm#EX10-45-05_a9_11SpecificPer_103520]

 

 

Appendix A

Satellite Performance Specifications

 

 

 

 

Appendix B

Bill of Sale

 

 

 

 

Appendix C

Test Plan

 

 

ii

--------------------------------------------------------------------------------


 

SATELLITE SALE AGREEMENT

 

This SATELLITE SALE AGREEMENT (this “Agreement”) is made and effective as of
this 20th day of January, 2005 (the “Execution Date”), by and between Rainbow
DBS Company LLC, a limited liability company organized under the laws of the
State of Delaware (“Rainbow DBS”), and EchoStar Satellite L.L.C., a limited
liability company organized under the laws of the State of Colorado (“Buyer”). 
Buyer and Rainbow DBS are referred to collectively herein as the “Parties” and
individually as a “Party.”

 

RECITALS

 

WHEREAS, Rainbow DBS wishes to sell, and Buyer wishes to purchase, a certain DBS
satellite known as Rainbow-1 currently in geostationary orbit at the 61.5º West
Longitude orbital location (“Rainbow-1”) and certain other assets relating to
the ownership and operation of Rainbow-1, in accordance with and subject to the
terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the respective promises herein made; the
representations, warranties, and covenants herein contained; and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.                                      DEFINITIONS

 

In addition to the capitalized terms defined elsewhere herein, the following
terms shall have the following meanings:

 

1.1                                 “Acquired Assets” means Rainbow-1, the
Contract Rights, the Deliverable Data, the Ground Equipment, and, except as
provided in Section 2.1 with respect to the Unlicensed Frequency Channels, the
FCC Licenses.

 

1.2                                 “Acquired Asset Material Adverse Effect”
means a material adverse effect on the use by or benefit to Buyer of any of the
Acquired Assets, excluding any change or development resulting from (i) events
adversely affecting any of the principal markets served by the businesses of
Buyer or any of its Affiliates, or (ii) general economic conditions, including
changes in the economies of any of the jurisdictions in which Buyer or any of
its Affiliates conduct business.

 

1.3                                 “Actual CONUS Beam Operational Capability”
means, when Rainbow-1 is configured to operate with the maximum number of CONUS
beam Transponders, the sum of the periods (expressed in years and/or portions
thereof, measured from Closing and determined based upon the results of the
in-orbit testing contemplated pursuant to Section 4.3.9) over which it is
determined that each CONUS beam Transponder operating in boost

 

1

--------------------------------------------------------------------------------


 

mode will remain an Operating Transponder, or until the end of the Remaining
Mission Life, whichever is earlier.  Actual CONUS Beam Operational Capability
shall be expressed in Transponder years (or portions thereof), i.e., one (1)
CONUS beam Operating Transponder for one (1) year equals one (1) Transponder
year.

 

1.4                                 “Actual Spot Beam Operational Capability”
means, when Rainbow-1 is configured to operate with the maximum number of spot
beam Transponders, the sum of the periods (expressed in years and/or portions
thereof, measured from Closing and determined based upon the results of the
in-orbit testing contemplated pursuant to Section 4.3.9) over which it is
determined that each spot beam Transponder will remain an Operating Transponder,
or until the end of the Remaining Mission Life, whichever is earlier.  Actual
Spot Beam Operational Capability shall be expressed in Transponder years (or
portions thereof), i.e., one hundred thirty (130) spot beam Operating
Transponders for one (1) year equals one hundred thirty (130) Transponder years.

 

1.5                                 “Affiliate” means, with respect to a
specified Person, any other Person, directly or indirectly, controlling,
controlled by, or under common control with the Person specified.  “Control”
(including, with correlative meaning, “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

1.6                                 “Agreement” shall have the meaning set forth
in the Preamble.

 

1.7                                 “Buyer” shall have the meaning set forth in
the preamble to this Agreement.

 

1.8                                 “Buyer Material Adverse Effect” means a
material adverse effect on the business, assets, operations, prospects or
condition (financial or otherwise) of Buyer and its Affiliates, taken as a
whole, excluding any change or development resulting from (i) events adversely
affecting any of the principal markets served by the business of Buyer or any of
its Affiliates or (ii) general economic conditions, including changes in the
economies of any of the jurisdictions in which Buyer or any of its Affiliates
conduct business.

 

1.9                                 “Closing” shall have the meaning set forth
in Section 2.3.

 

1.10                           “Communications Act” means the Communications Act
of 1934, as amended.

 

1.11                           “Consideration” shall have the meaning set forth
in Section 2.2.

 

1.12                           “Contract Rights” means all rights and remedies
of Rainbow DBS under the Lockheed Contract, including any indemnities, warranty
payments, support services, Flight Operations (TT&C) and guarantees due from the
manufacturer of Rainbow-1 and its subcontractors, but excluding any obligations
remaining to be performed by Rainbow DBS under the Lockheed Contract.

 

2

--------------------------------------------------------------------------------


 

1.13                           “DBS” means direct broadcast satellite.

 

1.14                           “Deliverable Data” means all specifications,
technical drawings and data, design data, test data and test results and other
data and documentation regarding Rainbow-1 provided to Rainbow DBS by the
manufacturer of Rainbow-1 and/or any of such manufacturer’s subcontractors; all
operational and maintenance logs and data for Rainbow-1 generated or maintained
by or for Rainbow DBS; and all data regarding any and all anomalies identified
on or experienced by Rainbow-1, including without limitation the results of any
anomaly investigations.

 

1.15                           “Execution Date” shall have the meaning set forth
in the preamble to this Agreement.

 

1.16                           “FCC” means the Federal Communications Commission
and any successor agency thereto.

 

1.17                           “FCC Licenses” means (i) the permanent FCC
authorization to construct, launch and operate Rainbow-1 in the Direct Broadcast
Satellite Service over 11 frequency channels (1-21 odd) at the 61.5° West
Longitude orbital location (FCC DBS8701); (ii) the FCC special temporary
authority to operate the Unlicensed Frequency Channels at the 61.5° West
Longitude orbital location (FCC File No. SAT-STA-20030623-00122, extension
requests pending, FCC File No. SAT-STA-20040319-00081; SAT-STA-20040924-00191);
and (iii) any application for modification of any of the foregoing licenses that
may be required to be filed hereafter until Closing.

 

1.18                           “Governmental Entities” shall have the meaning
set forth in Section 3.1.2.

 

1.19                           “Ground Equipment” means all personal property of
Rainbow DBS situated on the real property located in Black Hawk, South Dakota,
referred to in Section 4.3.6.

 

1.20                           “Hart-Scott-Rodino Act” or “HSR Act” means the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

 

1.21                           “Indemnified Party” shall have the meaning set
forth in Section 6.5.1.

 

1.22                           “Indemnitor” shall have the meaning set forth in
Section 6.5.1.

 

1.23                           “Liability” means any liability or obligation of
any nature (whether known or unknown, whether absolute or contingent, whether
liquidated or unliquidated, whether due or to become due and whether accrued or
unaccrued), including without limitation any liability for Taxes.

 

1.24                           “Liens” means any lien, mortgage, deed of trust,
pledge, hypothecation, assignment, security interest, charge, easement,
encumbrance, preference, option, restrictive covenant, priority or other
security agreement or preferential arrangement of any kind or nature

 

3

--------------------------------------------------------------------------------


 

(including without limitation any conditional sale or other title retention
agreement having substantially the same economic effect as any of the
foregoing).

 

1.25                           “Lockheed Contract” mean the Contract between R/L
DBS Company, LLC (now known as Rainbow DBS) and Lockheed Martin Corporation for
Rainbow-1, dated as of May 1, 2001, as previously amended through the Execution
Date.

 

1.26                           “Operating Transponder” means a Transponder that,
at Closing has been determined based upon the results of the in-orbit testing
contemplated pursuant to Section 4.3.9 to meet the applicable Satellite
Performance Specifications, including through periods of eclipse, or that Buyer,
using reasonable business judgment, and after examining all reasonable technical
alternatives for correcting any failures of such Transponder to meet the
Satellite Performance Specifications, determines can be used for its intended
commercial communications purposes.  In the event a component of Rainbow-1
fails, all applicable spare components available must be used before an affected
Transponder ceases to be an Operating Transponder.

 

1.27                           “Ordinary Course of Business” means the ordinary
course of business consistent with past custom and practice (including without
limitation with respect to quantity and frequency), but in all events at least
the same degree of care as would be exercised by a reasonably prudent satellite
owner and operator.

 

1.28                           “Partial Loss” means that, at Closing and as
determined based upon the results of the in-orbit testing contemplated pursuant
to Section 4.3.9, either Actual CONUS Beam Operational Capability is less than
Stated CONUS Beam Operational Capability or Actual Spot Beam Operational
Capability is less than Stated Spot Beam Operational Capability, but in either
case Rainbow-1 is not a Total Loss.

 

1.29                           “Person” means an individual, partnership, trust,
corporation, joint venture, limited liability company, association, government
bureau or agency or other entity of whatever kind or nature.

 

1.30                           “Rainbow-1” shall have the meaning set forth in
the Recitals.

 

1.31                           “Rainbow DBS” shall have the meaning set forth in
the preamble to this Agreement.

 

1.32                           “Regulatory Approvals” means (a) all approvals
from the FCC (or a bureau or subdivision thereof acting under delegated
authority) required for the assignment of the FCC Licenses provided that such
approvals are effective, have not been stayed, enjoined or reconsidered by the
FCC or any bureau thereof or by any court, and the period for such
reconsideration by the FCC or any bureau thereof or by any court has elapsed,
and (b) the expiration or termination of the waiting period (and any extensions
thereof) with respect to this transaction under the HSR Act or the entry of a
final non-appealable consent judgment by a court of competent jurisdiction that
permits such transaction.

 

4

--------------------------------------------------------------------------------


 

1.33                           “Regulatory Provisions” means all applicable
requirements of the Communications Act and the published policies, rules,
decisions, and regulations of the FCC, in each case as amended from time to
time.

 

1.34                           “Remaining Mission Life” means fifteen (15) years
minus the number of days between July 27, 2003 and the Closing.

 

1.35                           “Satellite Performance Specifications” means the
performance specifications for Rainbow-1 in the form of Appendix A hereto.

 

1.36                           “Stated CONUS Beam Operational Capability” means,
when Rainbow-1 is configured to operate with the maximum number of CONUS beam
Transponders, thirteen (13) CONUS beam Operating Transponders operating in boost
mode, multiplied by the Remaining Mission Life, and expressed in Transponder
years and/or portions thereof.  For example, if the Remaining Mission Life at
Closing is twelve (12) years, the stated CONUS Beam Operational Capability would
equal one hundred fifty-six (156) CONUS beam Transponder years.

 

1.37                           “Stated Spot Beam Operational Capability” means,
when Rainbow-1 is configured to operate with the maximum number of spot beam
Transponders, one hundred thirty (130) spot beam Operating Transponders
multiplied by the Remaining Mission Life, and expressed in Transponder years
and/or portions thereof.  For example, if the Remaining Mission Life at Closing
is twelve (12) years, the Stated Spot Beam Operational Capability would equal
one thousand five hundred sixty (1,560) spot beam Transponder years.

 

1.38                           “Survival Date” shall have the meaning set forth
in Section 5.3.

 

1.39                           “Taxes” shall have the meaning set forth in
Section 2.5.

 

1.40                           “Total Loss” means that, at Closing and as
determined based upon the results of the in-orbit testing contemplated pursuant
to Section 4.3.9, (i) the Actual CONUS Beam Operational Capability of Rainbow-1
is equal to or less than twenty-five percent (25%) of the Stated CONUS Beam
Operational Capability of Rainbow-1, (ii) the Actual Spot Beam Operational
Capability of Rainbow-1 is equal to or less than twenty-five percent (25%) of
the Stated Spot Beam Operational Capability of Rainbow-1, or (iii) the sum of
the Actual CONUS Beam Operational Capability and the Actual Spot Beam
Operational Capability of Rainbow-1 is equal to or less than twenty-five percent
(25%) of the sum of the Stated CONUS Beam Operational Capability and the Stated
Spot Beam Operational Capability of Rainbow-1.  In the event that Rainbow-1
meets the criteria for a Total Loss, Buyer may exercise its unilateral right
nevertheless to declare a Partial Loss of Rainbow-1 instead of a Total Loss of
Rainbow-1, in which case the Consideration would be adjusted pursuant to
Section 4.3.11.

 

1.41                           “Transponder” means, individually, those sets of
equipment within the communications subsystem of Rainbow-1 that provide a
discrete path to receive communications signals from Earth, translate and
amplify such signals, and transmit them to Earth.

 

5

--------------------------------------------------------------------------------


 

1.42                           “TT&C” means tracking, telemetry and control
functions.

 

1.43                           “Unconditional” with respect to any Regulatory
Approvals or other consents means that such Regulatory Approvals or other
consents contain no conditions that would (a) have a material adverse effect (i)
on either Party’s ability to consummate the transactions contemplated by this
Agreement, or (ii) on Buyer’s ability to own and operate the Acquired Assets
after Closing, or (b) create any obligation on the part of Buyer to accept (as a
condition to receipt of such Regulatory Approvals or otherwise): (i) any
restriction on the right of Buyer to operate pursuant to (A) the FCC Licenses
(except with respect to the Unlicensed Frequency Channels), (B) the DBS
authorizations held by Buyer and its Affiliates with respect to frequency
channels at 61.5° W.L., 110° W.L., 119° W.L., 148° W.L. or 157° W.L., or (C) its
existing arrangement with Dominion Video Satellite, Inc. for the use of certain
DBS authorizations at 61.5° W.L. (the “Dominion Arrangement”), including,
without limitation, the right to use all frequency channels (except the
Unlicensed Frequency Channels) authorized thereunder to provide high-powered DBS
services, other than (1) any restrictions generally imposed on operators of
high-powered DBS services, by applicable Regulatory Provisions and restrictions
of the types generally and customarily imposed by the FCC on operators of
high-powered DBS services, and (2) such other restrictions, which, individually
or in the aggregate, do not have an Acquired Asset Material Adverse Effect or a
Buyer Material Adverse Effect; or (ii) a requirement that Buyer dispose of all
or any part of the 11 frequency channels at 61.5° W.L., the 29 frequency
channels at 110° W.L., the 21 frequency channels at 119° W.L., the 32 frequency
channels at 148° W.L., or the 32 frequency channels at 157° W.L. (29 of which
are pending at 157° W.L.) owned by Buyer and its Affiliates, or the 6 frequency
channels that Buyer is authorized to use at 61.5° W.L. pursuant to the Dominion
Arrangement, other than (A) any restrictions generally imposed on operators of
high-powered DBS services, by applicable regulatory provisions and restrictions
of the types generally and customarily imposed by the FCC on operators of
high-powered DBS services, and (B) such other restrictions, which, individually
or in the aggregate, do not have an Buyer Material Adverse Effect.

 

1.44                           “Unlicensed Frequency Channels” means DBS
frequency channels 23 and 24 at the 61.5º West Longitude orbital location that
have not been assigned permanently by the FCC and for which Rainbow DBS
currently holds special temporary authority to operate from the FCC (File Nos.
SAT-STA-20030623-00122, SAT-STA-20040319-00081 and SAT-STA-20040924-00191
(extension requests pending)).

 

2.                                      PURCHASE AND SALE

 

2.1                                 Assets to be Transferred.  At the Closing,
in accordance with and subject to the terms and conditions set forth in this
Agreement, Rainbow DBS agrees to sell, assign, transfer and convey to Buyer, or
at Buyer’s option, one or more Affiliates of Buyer, all of Rainbow DBS’ right,
title and interest in and to the Acquired Assets, free and clear of any and all
Liens; provided that if the FCC does not permit Rainbow DBS to assign the
portion of the FCC Licenses authorizing operation of the Unlicensed Frequency
Channels, or imposes any

 

6

--------------------------------------------------------------------------------


 

conditions or restrictions on such assignment of the Unlicensed Frequency
Channels whatsoever, (i) the Parties will proceed with the Closing on all other
Acquired Assets, (ii) there shall be no adjustment to the Consideration paid by
Buyer hereunder, and (iii) Rainbow DBS shall have no Liability arising out of
the FCC’s refusal to permit the assignment of the portion of the FCC Licenses
authorizing operation of the Unlicensed Frequency Channels or any conditions or
restrictions placed on such assignment of the Unlicensed Frequency Channels. 
Except for obligations arising after Closing in the Ordinary Course of Business
under the Contract Rights and the FCC Licenses, Buyer will take the Acquired
Assets free of, and Buyer is not assuming any Liabilities of Rainbow DBS.

 

2.2                                 Consideration.  As consideration for the
sale, assignment, transfer and conveyance of the Acquired Assets hereunder, in
accordance with and subject to the terms and conditions set forth in this
Agreement, Buyer agrees to pay Rainbow DBS at Closing the sum of Two Hundred
Million United States Dollars ($200,000,000) subject to adjustment as set forth
in Section 4.3.11 (the “Consideration”).

 

2.3                                 The Closing.  The closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur at 9:00
a.m. local time on the fifth (5th) business day following the date on which all
conditions to closing in Article 3 have been satisfied or waived, at the offices
of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., Chrysler Center, 666
Third Avenue, New York, NY  10017, or on such other date or at such other time
or place as the Parties may agree.

 

2.4                                 Deliveries at Closing.

 

2.4.1                  Rainbow Deliveries.  At the Closing, Rainbow DBS shall
deliver to Buyer (i) a bill of sale in the form of Appendix B and other
assignments and instruments of transfer reasonably requested by Buyer, all in
form and substance reasonably acceptable to Buyer, transferring good and
marketable title to all of the Acquired Assets to Buyer, free and clear of any
and all Liens, (ii) a certificate dated as of the date of Closing, containing a
true and accurate description of the performance specifications of Rainbow-1 as
of the Closing, and as determined based upon the results of the in-orbit testing
contemplated pursuant to Section 4.3.9, (iii) the certificate specified in
Section 3.1.1, and (iv) the Deliverable Data.

 

2.4.2                        Buyer Deliveries.  At the Closing, Buyer shall
deliver to Rainbow DBS (i) the Consideration by wire transfer to an account
designated in writing by Rainbow DBS not less than five (5) business days prior
to Closing, and (ii) the certificate specified in Section 3.2.1.

 

2.5                                 Taxes.  Each Party shall pay for, and
indemnify, defend and hold the other Party harmless pursuant to Sections 6.3,
6.4 and 6.5 from and against, fifty percent (50%) of any and all taxes, charges,
levies, duties, usage or other fees (including, without limitation, value added
taxes, and other similar taxes and charges, if any) which may be asserted by any

 

7

--------------------------------------------------------------------------------

Governmental Entity (collectively, “Taxes”) with respect to the transfer of the
Acquired Assets; with the sole exception that FCC annual license fees for the
calendar year in which the Closing occurs shall be pro-rated between the Parties
according to the proportion of such calendar year that each Party owned the
Acquired Assets.  Notwithstanding the foregoing, neither Party shall be liable
for any taxes based upon or measured by the net income of the other Party.

 

2.6           Further Assurances.  At any time and from time to time after the
Closing, at the request of Buyer and without further consideration, Rainbow DBS
will promptly execute and deliver such other instruments of sale, transfer,
conveyance, assignment and confirmation, and will, without delay, take such
further action, as may be reasonably requested in order to more effectively
transfer, convey and assign to Buyer, and to confirm Buyer’s title free and
clear of all Liens (other than Liens arising under contracts to which Buyer or
its Affiliates are a party) to, the Acquired Assets, and each of the Parties
shall execute such other documents and take such further action as may be
reasonably required or desirable to carry out the provisions of this Agreement
and the transactions contemplated hereby.

 

3.                                      CONDITIONS TO CLOSING

 

3.1           Conditions to Obligation of Buyer.  The obligation of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment, at or prior to Closing, of each of the following conditions
(unless waived by Buyer):

 

3.1.1        Representations, Warranties and Covenants.  The representations and
warranties of Rainbow DBS contained in this Agreement shall be true and correct
in all material respects as of the Execution Date and the Closing, and all the
covenants contained in this Agreement to be complied with by Rainbow DBS at or
before the Closing shall have been complied with in all material respects, and
Buyer shall have received a certificate of Rainbow DBS to such effect signed by
a duly authorized officer of Rainbow DBS.

 

3.1.2        Compliance with Law.  There shall be no statute, law, judgment,
decree, injunction, rule or order of any federal, state, local or foreign
government, governmental authority, governmental department, commission,
administrative or regulatory agency, instrumentality, court or arbitrator
(“Governmental Entities”) outstanding or in effect that prohibits, restricts,
conditions (except for conditions that, despite their existence would make the
matter Unconditional hereunder) or delays consummation of the transactions
contemplated by this Agreement.  There shall be no litigation pending that would
enjoin, restrain, condition (except for conditions that, despite their existence
would make the matter Unconditional hereunder), delay or prohibit the
consummation of the transactions contemplated by this Agreement.

 

3.1.3        Regulatory Approvals.  The Parties shall have received the
Unconditional grant of all Regulatory Approvals, except for any approval from
the FCC to assign Rainbow DBS’ special temporary authority with respect to the
Unlicensed Frequency Channels.

 

 

8

--------------------------------------------------------------------------------


 

3.1.4        Third Party Consents.  Rainbow DBS shall have obtained the
necessary consent from Lockheed Martin Corporation to assign the Contract Rights
to Buyer.

 

3.1.5        Total Loss.  No Total Loss shall have occurred on or before the
Closing.

 

3.1.6        In-orbit Testing.  The in-orbit testing contemplated by
Section 4.3.9 below shall have been completed and the report on such testing
shall have been delivered as specified in Section 4.3.9.

 

3.2           Conditions to Obligation of Rainbow DBS.  The obligation of
Rainbow DBS to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions (unless waived by Rainbow DBS):

 

3.2.1        Representations, Warranties and Covenants.  The representations and
warranties of Buyer contained in this Agreement shall be true and correct in all
material respects as of the Execution Date and the Closing, and all the
covenants contained in this Agreement to be complied with by Buyer at or before
the Closing shall have been complied with in all material respects and Rainbow
DBS shall have received a certificate of Buyer to such effect signed by a duly
authorized officer of Buyer.

 

3.2.2        Compliance with Law.  There shall be no statute, law, judgment,
decree, injunction, rule or order of any Governmental Entities outstanding or in
effect that prohibits, restricts, conditions (except for conditions that,
despite their existence would make the matter Unconditional hereunder) or delays
consummation of the transactions contemplated by this Agreement.  There shall be
no litigation pending that would enjoin, restrain, condition (except for
conditions that, despite their existence would make the matter Unconditional
hereunder), delay or prohibit the consummation of the transactions contemplated
by this Agreement.

 

3.2.3        Regulatory Approvals.  The Parties shall have received the
Unconditional grant of all Regulatory Approvals, except for any approval from
the FCC to assign Rainbow DBS’ special temporary authority with respect to the
Unlicensed Frequency Channels.

 

3.2.4        Third Party Consents.  Rainbow DBS shall have obtained the
necessary consent from Lockheed Martin Corporation to assign the Contract Rights
to Buyer.

 

4.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS

 

4.1           Representations, Warranties and Covenants of Rainbow DBS.  Rainbow
DBS represents, warrants and covenants to Buyer as follows:

 

9

--------------------------------------------------------------------------------


 

4.1.1        Organization of Rainbow DBS.  Rainbow DBS is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware.  Rainbow DBS has all requisite power and authority to own
and operate the Acquired Assets as currently owned and operated by it.  Rainbow
DBS is duly qualified or licensed as a foreign entity to conduct business, and
is in good standing, under the laws of each jurisdiction where the character of
the properties owned, leased or operated by it, or the nature of its activities,
makes such qualification or licensing necessary, except where the failure to do
so would not have a material adverse effect on its ability to consummate the
transactions contemplated by this Agreement.

 

4.1.2        Authority.  Rainbow DBS has all requisite power and authority to
execute and deliver this Agreement and the other documents executed and
delivered pursuant hereto, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  The execution and delivery of
this Agreement and the other documents executed and delivered pursuant hereto,
the performance of Rainbow DBS’ obligations hereunder and the consummation of
the transactions contemplated hereby, have been duly authorized by all necessary
action on the part of Rainbow DBS and no other proceedings are necessary in
connection therewith.  No vote of the holders of the outstanding shares of any
class of Rainbow DBS’ outstanding securities is necessary to approve the
consummation of the transactions contemplated by this Agreement.

 

4.1.3        Binding Obligation.  This Agreement and the other documents
delivered pursuant hereto have been duly executed and delivered by Rainbow DBS
and constitute valid and binding obligations of Rainbow DBS, enforceable against
it in accordance with their terms.

 

4.1.4        No Conflicts.  Except with respect to matters that would not have a
material adverse effect on Rainbow DBS’ ability to consummate the transactions
contemplated by this Agreement, the execution and delivery of this Agreement and
the other documents delivered pursuant hereto do not, and the performance by the
Rainbow DBS of its obligations hereunder and the consummation of the
transactions contemplated hereby, will not (A) conflict with or result in any
violation of, or default (with or without notice or lapse of time, or both), or
(B) give rise to any right of termination, cancellation or acceleration of any
obligation or to a loss of a material benefit under, (i) any provision of
Rainbow DBS’ organizational documents or those of any Affiliate of Rainbow DBS,
(ii) any material contract (including the Lockheed Contract) to which Rainbow
DBS or any of its Affiliates is a party, or (iii) subject to the governmental
filings and other matters referred to in Section 4.1.5, any permit, license,
franchise, statute, law, ordinance, rule, regulation, writ, injunction,
judgment, decree or order applicable to Rainbow DBS or any of its Affiliates, or
by which any of their respective properties or assets may be bound or affected. 
Except for any Liens arising under contracts to which Buyer or its Affiliates
are a party, the consummation of the transactions contemplated by this Agreement
will not result in any Liens on the Acquired Assets.

 

10

--------------------------------------------------------------------------------


 

4.1.5        Governmental Consents.  No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity is required by or with respect to Rainbow DBS or any of its Affiliates in
connection with the execution and delivery of this Agreement and the other
documents delivered pursuant hereto and the consummation of the transactions
contemplated hereby, except for (i) the Unconditional grant of the Regulatory
Approvals, and (ii) such consents, approvals, orders or authorizations, or
registrations, declarations or filings which if not obtained or made will not,
or could not reasonably be expected to, adversely affect in any material respect
the transactions contemplated by this Agreement.

 

4.1.6        FCC Licenses and Acquired Assets.  Except for Rainbow DBS’ special
temporary authorization for the Unlicensed Frequency Channels for which requests
for extension were timely filed and are presently pending before the FCC, each
of the FCC Licenses is valid and in full force and effect and none of the FCC
Licenses has been modified, canceled, revoked, or conditioned, except for the
conditions expressly stated therein or which, despite their existence, would
make the matter Unconditional hereunder.  None of the Acquired Assets has been
sold, conveyed, pledged, assigned or transferred to any other Person, and no
Person (other than Buyer or Rainbow DBS) has any present or future preemptive
right, right of first refusal or other right to acquire, license or use any of
the Acquired Assets.  Rainbow DBS is the licensee under, and controls, the FCC
Licenses and is the owner of, and controls, the other Acquired Assets.  The
Acquired Assets are not subject to any Liens.  Rainbow DBS has timely and
completely performed all material obligations required to date under the FCC
Licenses.  Rainbow DBS has taken all required actions to date to achieve
international coordination of the Acquired Assets, including, without
limitation, cooperating with the FCC in filing and prosecuting all necessary
modifications to the International Telecommunication Union’s Region 2
Broadcasting-Satellite Service Plan and associated feeder link plan set forth at
Appendices 30 and 30A to the International Radio Regulations, including TT&C for
the system, and such Acquired Assets have been designed and are in compliance
with, and Rainbow DBS has been, and is, in compliance with, all material
obligations required to date under the FCC Licenses and the applicable
Regulatory Provisions.  Rainbow DBS is not aware of any facts or circumstances
relating to the FCC qualifications of Rainbow DBS or any of its Affiliates or
otherwise, or to the International Telecommunication Union’s coordination
process, that would prevent or materially delay the Unconditional grant of the
relevant Regulatory Approvals by the FCC or the modification of the
International Telecommunication Union’s Region 2 Broadcasting-Satellite Service
Plan and associated feeder link plan.  Except for Rainbow DBS’ pending
applications to extend its temporary authority for the Unlicensed Frequency
Channels, there is no pending, or, to the knowledge of the Rainbow DBS,
threatened, application, petition, objection or other pleading with the FCC or
other Governmental Entity which challenges the validity of, or any rights of the
holder under, the FCC Licenses and no pending or, to the knowledge of Rainbow
DBS, threatened FCC enforcement proceeding is underway regarding the FCC
Licenses.  Rainbow DBS and its Affiliates have been and are in compliance with
the Communications Act and the rules and regulations of the FCC, except where
such non-compliance could not reasonably be

 

11

--------------------------------------------------------------------------------


 

expected to have a material adverse effect on the transactions contemplated by
this Agreement.

 

4.1.7        Compliance with Laws .  Rainbow DBS and its Affiliates, and their
ownership and operation of the Acquired Assets, have, at all times, been and are
in compliance with all, federal, state, local and foreign statutes, laws, rules,
regulations, judgments, orders, writs, injunctions and decrees, and are not in
violation of, and have not received any actual or, to the knowledge of Rainbow
DBS, threatened claim or notice of violation of, any such statutes, laws rules,
regulations, judgments, orders, writs, injunctions and decrees with respect to
the conduct of its business related to, or the ownership and operation of, the
Acquired Assets, except for such instances of non-compliance or violation, if
any, which could not reasonably be expected to have a material adverse effect on
the transactions contemplated by this Agreement.  Rainbow DBS and its Affiliates
have complied with, and Rainbow-1 has been designed and constructed in
compliance with, all material Regulatory Provisions applicable to the Acquired
Assets.

 

4.1.8        Agreements, Contracts and Commitments.  Rainbow DBS has supplied to
Buyer true, complete (excluding certain redactions required by Lockheed Martin
Corporation) and correct copies of all agreements containing Contract Rights,
and each such agreement is in full force and effect and is the valid and legally
binding obligation of Rainbow DBS, Rainbow DBS’ Affiliates and the other parties
thereto, enforceable in accordance with their respective terms, and, subject to
obtaining the consent of Lockheed Martin Corporation, is freely and fully
assignable to Buyer free and clear of all Liens without penalty or other adverse
consequences.  Neither Rainbow DBS, Rainbow DBS’ Affiliates nor, to the
knowledge of Rainbow DBS or Rainbow DBS’ Affiliates, any other party to such
agreement is in breach of, or default under, any such agreement.  Neither
Rainbow DBS nor Rainbow DBS’ Affiliates has received or delivered any notice of
default under any such agreement and no event, occurrence or condition exists
which, with the passage of time or the giving of notice or both, would
constitute a default under any such agreement by Rainbow DBS, Rainbow DBS’
Affiliates or to Rainbow DBS’ knowledge, any other party thereto.  Neither
Rainbow DBS nor Rainbow DBS’ Affiliates has received notice of the pending or
threatened cancellation, modification, revocation or termination of any such
agreement, nor does Rainbow DBS have knowledge of any facts or circumstances
which could reasonably be expected to lead to any such cancellation,
modification, revocation or termination.  Rainbow DBS has performed all of its
required obligations under the Lockheed Contract and, between the Execution Date
and the Closing, will not (i) terminate the Lockheed Contract or (ii) amend or
modify the Lockheed Contract in a manner that would have a material adverse
effect on the Contract Rights.  Rainbow DBS has the Contract Right to require
Lockheed Martin Corporation to provide Flight Operations (as defined in the
Lockheed Contract) for Rainbow-1 in accordance with the terms and conditions of
the Lockheed Contract at no additional charge through August 28, 2005.

 

4.1.9        Acquired Assets.  Rainbow DBS has made available and, between now
and the Closing will continue to make available to Buyer, at Rainbow DBS’
offices, and will deliver to Buyer at Closing, all Deliverable Data related to
Rainbow-1, all waivers and

 

12

--------------------------------------------------------------------------------


 

deviations from the Rainbow-1 performance specification approved by Rainbow DBS,
all variations from the Satellite Performance Specifications occurring and
observed on Rainbow-1, all anomalies occurring and observed on Rainbow-1 since
its launch and all actions taken with respect thereto.  The health and
operational reports provided to Buyer regarding the status of Rainbow-1 pursuant
to Section 4.3.3 are the originals, or true and correct copies of, the health
and operational reports delivered to Rainbow DBS by Lockheed Martin
Corporation.  Rainbow-1 and the other Acquired Assets has not been sold,
conveyed, pledged, assigned or transferred to any other Person, and no Person
(other than Buyer or Rainbow DBS) has any right to acquire, or has any other
economic interest in, Rainbow-1 and the other Acquired Assets.  No other Person
except Rainbow DBS has rights to access or use the Acquired Assets.  None of the
Acquired Assets is subject to any Liens, and, upon Closing, Buyer shall acquire
good and marketable title to the Acquired Assets, free and clear of any Liens. 
From the date of its acquisition of Rainbow-1, Rainbow DBS has, or has caused,
Rainbow-1 to be operated and maintained in accordance with the requirements of
Rainbow-1’s manufacturer and pursuant to procedures and processes that meet
general standards in the industry for the operation and maintenance of
communications satellites.  Rainbow DBS owns Rainbow-1 free and clear of any
Liens.

 

4.1.10      Litigation.  There is no suit, action, arbitration, claim,
governmental or other proceeding or investigation before any Governmental Entity
pending or, to the knowledge of the Rainbow DBS, threatened, against Rainbow DBS
or any of its Affiliates related to the Acquired Assets or the transactions
contemplated by this Agreement which, if decided adversely could reasonably be
expected to have a material adverse effect on Rainbow DBS’ ability to consummate
the transactions contemplated by this Agreement.  There are no agreements with
any taxing authority with respect to the taxation of the Acquired Assets or
income therefrom.

 

4.1.11      Performance Specifications.  The Satellite Performance
Specifications attached as Appendix A hereto (Docket No. 8584123, Revision B,
June 20, 2002, issued and released August 19, 2002) is the revision of the
Rainbow-1 satellite performance specifications in effect on the Execution Date,
under the Lockheed Contract, and includes all waivers and deviations that have
been approved by Rainbow DBS as of the Execution Date.

 

4.1.12      Brokers’ Fees.  Except with respect to Morgan Stanley representing
an Affiliate of Rainbow DBS, neither Rainbow DBS nor any of its Affiliates has
any Liability or obligation to pay any fees or commissions to any broker, finder
or agent with respect to the transactions contemplated by this Agreement.  In no
event would Buyer be liable for any fees to Morgan Stanley.

 

4.2           Representations, Warranties and Covenants of Buyer.  Buyer
represents, warrants and covenants to Rainbow DBS as follows:

 

13

--------------------------------------------------------------------------------


 

4.2.1        Organization of Buyer.  Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Colorado.  Buyer is duly qualified or licensed as a foreign entity to conduct
business, and is in good standing, under the laws of each jurisdiction where the
character of the properties owned, leased or operated by it, or the nature of
its activities, makes such qualification or licensing necessary, except where
the failure to do so would not have a material adverse effect on its ability to
consummate the transactions contemplated by this Agreement.

 

4.2.2        Authority.  Buyer has all requisite power and authority to execute
and deliver this Agreement and the other documents executed and delivered
pursuant hereto, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
and the other documents delivered pursuant hereto, the performance of Buyer’s
obligations hereunder and the consummation of the transactions contemplated
hereby, have been duly authorized by all necessary action on the part of the
Buyer and no other proceedings are necessary in connection therewith.  No vote
of the holders of the outstanding shares of any class of Buyer’s outstanding
securities is necessary to approve the consummation of the transactions
contemplated by this Agreement.

 

4.2.3        Binding Obligation.  This Agreement and the other documents
delivered pursuant hereto have been duly executed and delivered by Buyer and
constitute valid and binding obligations of Buyer, enforceable against it in
accordance with their terms.

 

4.2.4        No Conflicts.  Except with respect to matters that would not have a
material adverse effect on Buyer’s ability to consummate the transactions
contemplated by this Agreement, the execution and delivery of this Agreement and
the other documents delivered pursuant hereto do not, and the performance by
Buyer of its obligations hereunder and the consummation of the transactions
contemplated hereby, will not (A) conflict with or result in any violation of,
or default (with or without notice or lapse of time, or both), or (B) give rise
to any right of termination, cancellation or acceleration of any obligation or
to a loss of a material benefit under (i) any provision of Buyer’s
organizational documents or those of any Affiliate of Buyer, (ii) any material
contract to which Buyer or any of its Affiliates is a party, or (iii) subject to
the governmental filings and other matters referred to in Section 4.2.5, any
permit, license, franchise, statute, law, ordinance, rule, regulation, writ,
injunction, judgment, decree or order applicable to Buyer or any of its
Affiliates, or by which any of their respective properties or assets may be
bound or affected.

 

4.2.5        Governmental Consents.  No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity is required by or with respect to Buyer or any of its Affiliates in
connection with the execution and delivery of this Agreement and the other
documents executed and delivered pursuant hereto, and the consummation of the
transactions contemplated hereby, except for:  (i) the Unconditional grant of
the Regulatory Approvals and (ii) such consents, approvals, orders or
authorizations, or registrations, declarations or filings which if not obtained
or made, will not or could not

 

14

--------------------------------------------------------------------------------


 

reasonably be expected to have a material adverse effect on Buyer’s ability to
consummate the transactions contemplated by this Agreement.

 

4.2.6        Compliance with Laws .  Buyer and its Affiliates have, at all
times, been and are in compliance with all federal, state, local and foreign
statutes, laws, rules, regulations, judgments, orders, writs, injunctions and
decrees, and are not in violation of and have not received any written claim or
notice of violation of, any such statutes, laws, rules, regulations, judgments,
orders, writs, injunctions and decrees with respect to the conduct of its
business related to the acquisition and operation of the Acquired Assets, except
for such instances of non-compliance or violation, if any, which could not
reasonably be expected to havea material adverse effect on Buyer’s ability to
consummate the transactions contemplated by this Agreement.

 

4.2.7        Litigation.  There is no suit, action, arbitration, claim,
governmental or other proceeding or investigation before any Governmental Entity
pending or, to the knowledge of the Buyer, threatened, against Buyer or any of
its Affiliates related to the Acquired Assets or the transactions contemplated
by this Agreement which, if decided adversely, could reasonably be expected to
have a material adverse effect on Buyer’s ability to consummate the transactions
contemplated by this Agreement.

 

4.2.8        FCC Licenses.  There is no pending, or, to the knowledge of Buyer,
threatened, application, petition, objection or other pleading with the FCC or
other Governmental Entity which challenges the ability of Buyer to acquire the
FCC Licenses, other than the FCC Order, FCC 04-271, released December 3, 2004,
in AUC 03-52, relating to the Unlicensed Frequencies.  To the knowledge of Buyer
there are no circumstances  or actual or threatened actions that could result in
the imposition of any conditions (other than those deemed Unconditional
hereunder) in connection with the Regulatory Approvals.  Buyer and its
Affiliates have been and are in compliance with the Communications Act and the
rules and regulations of the FCC, except where such non-compliance could not
reasonably be expected to have a material adverse effect on Buyer’s ability to
consummate the transactions contemplated by this Agreement.

 

4.2.9        Brokers’ Fees.  Neither Buyer nor any of its Affiliates has any
Liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement for which
Rainbow DBS would be liable.

 

4.3           Further Agreements of the Parties.

 

4.3.1        General.  Each of the Parties will cooperate to its fullest extent
and use its respective best efforts to take all action and to do all things
necessary, proper, or advisable to consummate and make effective the
transactions contemplated by this Agreement (including without limitation
satisfying the closing conditions set forth in Article 3 above) as soon as
practicable following the date of this Agreement.

 

15

--------------------------------------------------------------------------------


 

4.3.2        Application for Government Approvals.  Within ten (10) days of the
Execution Date, the Parties shall jointly file all applications necessary for
the Unconditional grant of the Regulatory Approvals.  In addition to, but not in
limitation of the Parties’ obligations under Section 4.3.1 above, each of Buyer
and Rainbow DBS shall take all steps, and shall supply to the other Party and/or
to Governmental Entities all information reasonably necessary to obtain the
Unconditional grant of the Regulatory Approvals.  The Parties shall split the
costs of any filing fees necessary in connection with the joint application for
the Regulatory Approvals.

 

4.3.3        Ongoing Data.  After the date hereof and until the Closing, Rainbow
DBS shall deliver to Buyer (i) prompt notice of any anomalies on Rainbow-1, or
of any anomaly notice or alert from the manufacturer of Rainbow-1, and (ii)
monthly health and operational reports reflecting the performance of Rainbow-1,
and any anomalies thereto, during the preceding month.

 

4.3.4        Operation of Rainbow-1.  Title to and risk of loss of the Acquired
Assets shall remain with Rainbow DBS until Closing, and at Closing shall
transfer to Buyer.  After the date hereof and until the Closing, Rainbow DBS
shall cause Rainbow-1 to be operated and maintained (including the provision of
TT&C) in accordance with the FCC Licenses and all applicable laws, rules and
regulations, and with the same degree of diligence and care that a reasonably
prudent satellite owner and operator would use.

 

4.3.5        TT&C.  Commencing sixty (60) days prior to the later to occur of
August 28, 2005 or the scheduled Closing, Rainbow DBS shall coordinate with
Buyer and the manufacturer of Rainbow-1 (which currently provides TT&C for
Rainbow-1) to transition in a safe and effective manner the TT&C, operation and
maintenance of Rainbow-1 on the later to occur of August 28, 2005 or the date of
Closing, and, effective as of the later to occur of August 28, 2005 or the date
of Closing, the TT&C, operation and maintenance of Rainbow-1 shall be the
responsibility of Buyer.

 

4.3.6        Black Hawk Facilities.  Within five (5) business days after the
execution of this Agreement, Rainbow DBS and Buyer will enter into a Letter
Agreement regarding property located in Black Hawk, South Dakota, currently
owned by Rainbow DBS and used by Rainbow DBS to support telemetry, tracking and
control (“TT&C”) and beacon tracking for Rainbow-1 (the “Black Hawk
Facilities”).  If the closing of the transactions under such agreement (the
“Black Hawk Closing”) does not occur simultaneous with the Closing under this
Agreement, Rainbow DBS will permit Buyer, the manufacturer of Rainbow-1 or any
other third-party designated by Buyer (as applicable) to use, from the Closing
until the earlier of the Black Hawk Closing or one (1) year after the Closing
hereunder, the Black Hawk Facilities to support the provision of TT&C and beacon
tracking for Rainbow-1.  Buyer will reimburse Rainbow DBS on a monthly basis for
that portion of the operating costs of the Black Hawk Facility incurred by
Rainbow DBS that are reasonably allocable to supporting TT&C and beacon tracking
for Rainbow-1.  If, at the end of such one (1) year period, the Black Hawk
Closing has

 

16

--------------------------------------------------------------------------------


 

still not occurred, Buyer shall cease all use of the Black Hawk Facilities and
Buyer shall remove the Ground Equipment from the Black Hawk property.  Except in
the case of gross negligence or willful misconduct, Rainbow DBS will have no
liability whatsoever for any damage or loss to Rainbow-1 after Closing resulting
from any malfunction or improper operation of the Black Hawk Facilities during
any period that Buyer is using the Black Hawk Facilities under this
Section 4.3.6.  After the Black Hawk Closing, Rainbow DBS shall have no further
obligations or liabilities to Buyer under this Section 4.3.6.

 

4.3.7        Conduct of Business.  Rainbow DBS covenants and agrees that, during
the period between the date hereof and the Closing, unless Buyer shall otherwise
agree in writing, the business of Rainbow DBS as it relates to the Acquired
Assets shall be conducted in, and Rainbow DBS shall not take any action
regarding the Acquired Assets except in, the Ordinary Course of Business or in
connection with the winding down of Rainbow DBS’ direct-to-home satellite
television business. Rainbow DBS shall enforce its Contract Rights and will not
modify the Contract Rights or take any other action that could reasonably result
in a material adverse effect on the transactions contemplated by this
Agreement.  Rainbow DBS shall deliver to Buyer promptly any and all notices and
copies of all written communications with the FCC or other Governmental Entities
related to the Acquired Assets.

 

4.3.8        Cooperation; Consents.  Each Party covenants and agrees that,
during the period between the date hereof and the Closing, it shall cooperate
with the other and use its best efforts to (i) cause the conditions to Closing
set forth in Article 3 to be satisfied; and (ii) obtain any required
governmental and third party consents and make and obtain effectiveness of all
filings necessary for the consummation of the transactions contemplated
hereunder.

 

4.3.9        In-Orbit Testing and Test Plan.  Commencing as soon as reasonably
practicable after the receipt of all Regulatory Approvals, Rainbow DBS, with the
assistance of Lockheed Martin Corporation, shall conduct an in-orbit test of
Rainbow-1 in accordance with the test plan attached hereto as Appendix C to
ascertain (i) the then-current performance of Rainbow-1 vis-à-vis the Spacecraft
Performance Specifications, and (ii)  the Actual CONUS Beam Operational
Capability and the Actual Spot Beam Operational Capability based on such
performance, including without limitation the performance of the solar arrays,
batteries, propulsion system and communications payload of Rainbow-1.  It is
anticipated that such in-orbit testing can be completed in no more that two (2)
days.  Buyer may observe such in-orbit tests at the test facility.  At the
conclusion of the test, Rainbow DBS, with assistance of Lockheed Martin
Corporation, shall deliver a report on the test results to Buyer which report
shall state the Actual CONUS Beam Operational Capability and the Actual Spot
Beam Operational Capability based on the results of the in-orbit tests.

 

4.3.10      Special Provision Relating to Total Loss.  In the event that a Total
Loss of Rainbow-1 occurs at or before the Closing, Buyer shall have the right,
in its sole discretion for any reason or no reason, to terminate this Agreement
in accordance with the provisions of Section 5.1(iii) below.

 

17

--------------------------------------------------------------------------------

 

4.3.11      Special Provision Relating to Partial Loss.  In the event that a
Partial Loss of Rainbow-1 occurs at or before the Closing, the Parties shall
proceed with Closing, but the Consideration shall be reduced in accordance with
the following formula:

 

R = (

a - b

X $100 Million) + (

x - y

X $100 Million)

 

a

x

 

Where

 

R

 

=

 

Amount of Reduction in Consideration

 

 

a

 

=

 

Stated CONUS Beam Operational Capability

 

 

b

 

=

 

Actual CONUS Beam Operational Capability

 

 

x

 

=

 

Stated Spot Beam Operational Capability

 

 

y

 

=

 

Actual Spot Beam Operational Capability

 

If, at Closing, the Parties are not in agreement as to the Actual CONUS Beam
Operational Capability and/or the Actual Spot Beam Operational Capability of
Rainbow-1 and the amount of any reduction in the Consideration pursuant to this
Section 4.3.11, the Parties will proceed to Closing, the undisputed amount of
the Consideration shall be paid to Rainbow DBS, and the dispute shall be
submitted to binding arbitration as described below.  Within ten (10) days after
Closing, each Party will select one (1) arbitrator who is independent (i.e.,
does not have an affiliation to either Party) and experienced in communications
satellite manufacturing and operations and the two (2) arbitrators will be
instructed to select a third independent arbitrator with similar qualifications
within ten (10) additional days.  The arbitration will be governed by the rules
of the American Arbitration Association, will be conducted in Chicago, Illinois,
and the decision of the arbitrators as to the Actual CONUS Beam Operational
Capability and the Actual Spot Beam Operational Capability will be final and
binding on the Parties.  The Parties will cooperate with each other in order to
commence the arbitration hearing no later than thirty (30) days after selection
of the three (3) arbitrators.  No discovery shall be permitted and the Parties
will instruct the arbitrators to complete the arbitration process and render a
decision within sixty (60) days after commencement of the arbitration.  The
arbitrators’ decision shall be final and shall be binding and enforceable in a
court of competent jurisdiction.  In the event that the Arbitrator’s decision
finds that all or a portion of the disputed amount is owing to Rainbow DBS from
Buyer, then within five (5) days after the release of any arbitrators’ decision
hereunder, Buyer will pay to Rainbow DBS the amount of the disputed
Consideration, if any, determined in accordance with the arbitrators’ decision
to be owed to Rainbow DBS.

 

4.3.12      No Solicitation.  Except for the transactions contemplated by this
Agreement, from and after the date of the Execution Date, until the date of
receipt of the Regulatory Approvals, Rainbow DBS shall not, nor shall it
authorize any officer, director or employee of, or any investment banker,
attorney, accountant, or other representative retained by, any one of them to,
directly or indirectly, solicit, initiate, participate in, encourage or
entertain (including by way of furnishing information) discussions, offers or
proposals for the

 

18

--------------------------------------------------------------------------------


 

purpose or with the intention of leading to any proposal or offer from any
Person to acquire any portion of the Acquired Assets.

 

4.3.13      Special Provision Relating to Insurance.

 

(a)           At the request of Buyer, Rainbow DBS, using International Space
Brokers (ISB) or such other broker as may be designated by Buyer from time to
time as its broker, shall obtain quotes for in-orbit insurance for Rainbow-1
covering the period from and after the Execution Date through and including
Closing (or any portion of such period) on such terms and conditions (including
without limitation the sum insured) as Buyer may from time to time request.  In
the event that Buyer, in its sole discretion, elects to accept one of the quotes
obtained by Rainbow DBS, then Buyer shall direct Rainbow DBS in writing to
procure such insurance (the “Insurance Policy”) at Buyer’s expense.  Upon
Rainbow DBS’s receipt of such written request, Rainbow DBS shall promptly
procure the Insurance Policy and Buyer will pay to Rainbow DBS, or directly to
the underwriters and/or insurers, as applicable under the Insurance Policy all
amounts due under such Insurance Policy.

 

(b)           Buyer shall be the named insured and loss payee under any
insurance policy placed by Rainbow DBS under this Section 4.3.13.  In the event
that, notwithstanding the foregoing, any loss is paid to Rainbow DBS under the
Insurance Policy, then Rainbow DBS agrees to hold such amounts in trust for
Buyer and to pay such amounts to Buyer as soon as reasonably practicable (and in
any event within three (3) business days) after Rainbow DBS receives the
corresponding payment from the insurers.  Notwithstanding the foregoing, Rainbow
DBS shall reasonably cooperate with Buyer in recovering all amounts due from the
insurers under the Insurance Policy, in which case Buyer shall be entitled to
direct and control any litigation and settlement negotiations arising in
connection therewith and Buyer shall (whether incurred by Buyer or Rainbow DBS)
pay all costs of litigation and administrative costs and expenses, including
attorney’s fees, incurred in connection with the prosecution of any such
litigation.  Buyer shall comply with all material terms and conditions in the
Insurance Policy necessary for the payment of claims, including any terms and
conditions relating to salvage.

 

(c)           In lieu of requesting that Rainbow DBS procure insurance under
Section 4.3.13(a) and (b), above, Buyer, at its option, may procure insurance
directly for Rainbow-1.  Regardless of whether Buyer or Rainbow DBS is
attempting to procure insurance regarding risks relating to the in orbit
operation of Rainbow-1, Rainbow DBS shall, at its own cost and expense, timely
provide all reasonable assistance requested by Buyer in connection with the
procurement of insurance for Rainbow-1, provide such information regarding
Rainbow-1 as is reasonably requested by Buyer’s or Rainbow DBS’s brokers and
underwriters, and perform technical presentations to brokers and underwriters. 
In addition, Rainbow DBS shall provide such information regarding Rainbow-1 as
is reasonably requested by the insurer(s) and will cooperate in any insurance
reviews.

 

19

--------------------------------------------------------------------------------


 

5.                                      TERMINATION

 

5.1           Termination of Agreement.

 

The Parties may terminate this Agreement only as provided below:

 

(i)            Buyer and Rainbow DBS may terminate this Agreement by mutual
agreement in writing;

 

(ii)           In the event that the conditions to Closing for the benefit of a
Party set forth in Article 3 have not been met by the other Party on or before
the first anniversary of the Execution Date, the Party for whose benefit
conditions have not been met may terminate this Agreement upon notice to the
other Party; provided that if the condition to Closing that has not been met is
the Regulatory Approvals specified in Sections 3.1.3 and 3.2.3, either Party may
extend the termination date for an additional ninety (90) days, and if such
condition (and all other conditions to Closing) have been satisfied by such
extended date, the Parties shall proceed with Closing; and

 

(iii)          Buyer may terminate this Agreement, in its sole and absolute
discretion for any reason or no reason, in the event that a Total Loss occurs on
or before the Closing.

 

5.2           Effect of Termination.  If any Party terminates this Agreement
pursuant to Section 5.1, this Agreement shall become null and void and all
obligations of the Parties hereunder shall terminate without any Liability of
either Party to the other Party, except with respect to any Liability arising
out of a breach or default prior to the time of such termination of this
Agreement.

 

5.3           Survival. The covenants, agreements and obligations set forth in
Sections 4.3.6 and 4.3.11 shall survive for the periods set forth therein, and
the covenants, agreements and obligations set forth in Section 4.3.13 shall
survive for a reasonable period to permit the Parties to comply with the
requirements set forth therein.  The covenants, agreements and obligations set
forth in Sections 2.5, and 2.6, and Articles 6, 8 and 9 (except for Section 9.9)
shall survive indefinitely (and not be affected in any respect by) the Closing,
any investigation conducted by any Party hereto and any information which any
Party may receive.  Notwithstanding anything to the contrary in the foregoing,
each representation and warranty contained in this Agreement or made pursuant to
any document delivered pursuant hereto (other than the representations and
warranties of Rainbow DBS contained in Section 4.1.9 (as it relates to the
ownership of Rainbow-1), which shall survive indefinitely) shall terminate on
the last day of the eighteenth (18th) month anniversary of the Closing (the
“Survival Date”); provided, however, that the right to indemnification with
respect to such representations and warranties, and the Liability of any Party
with respect thereto, shall not terminate with respect to any claim, whether or
not fixed as to Liability or liquidated as to amount, with respect to which such
Party has been given written notice prior to the Survival Date.

 

20

--------------------------------------------------------------------------------


 

6.                                      DISCLAIMER OF WARRANTIES, LIMITATION OF
LIABILITY AND INDEMNIFICATION

 

6.1           Disclaimer of Warranty.  ANY AND ALL EXPRESS AND IMPLIED
WARRANTIES, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR ANY PURPOSE OR USE WITH RESPECT TO THE ACQUIRED ASSETS, ARE
EXPRESSLY EXCLUDED AND DISCLAIMED AND BUYER ACKNOWLEDGES THAT IT IS ACQUIRING
EACH OF THE ACQUIRED ASSETS “AS IS.”  FOR THE AVOIDANCE OF DOUBT, NOTHING IN
THIS SECTION 6.1 IS INTENDED OR SHALL BE CONSTRUED TO LIMIT ANY RIGHT THAT BUYER
MAY HAVE TO A REDUCTION OF THE CONSIDERATION UNDER SECTION 4.3.11.

 

6.2           Limitation of Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH HEREIN, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY
FOR ANY EXEMPLARY, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING
WITHOUT LIMITATION ANY PAYMENT FOR LOST BUSINESS, FUTURE PROFITS, OR LOSS OF
GOODWILL, WHETHER FORESEEABLE OR NOT, OCCASIONED BY ANY CAUSE WHATSOEVER;
PROVIDED THAT THIS SECTION 6.2 SHALL NOT LIMIT THE INDEMNIFICATION OBLIGATIONS
OF THE PARTIES SET FORTH IN SECTIONS 6.3 AND 6.4.  THE PROVISIONS OF THIS
SECTION 6.2 SHALL SURVIVE EXPIRATION OR TERMINATION OF THIS AGREEMENT (FOR ANY
REASON WHATSOEVER) INDEFINITELY.

 

6.3           Indemnification Provisions for Benefit of Buyer.  Rainbow DBS
shall indemnify, defend and hold Buyer and its Affiliates, and its and their
respective officers, directors, employees, agents and shareholders, and its and
their respective assigns, heirs, successors and legal representatives
(collectively the “Buyer Group”) harmless from and against, any and all costs,
losses, liabilities, damages, lawsuits, judgments, claims, actions, penalties,
fines and expenses (including, without limitation, interest, penalties,
reasonable attorney fees and all monies paid in the investigation, defense or
settlement of any or all of the foregoing) (“Claims”) incurred by any member of
the Buyer Group that arise out of, or are incurred in connection with, the
breach or default of any representation, warranty, covenant or obligation of
Rainbow DBS hereunder.

 

6.4           Indemnification Provisions for Benefit of Rainbow DBS.  Buyer
shall indemnify, defend and hold Rainbow DBS and its Affiliates, and its and
their respective officers, directors, employees, agents and shareholders, and
its and their respective assigns, heirs, successors and legal representatives
(collectively the “Rainbow DBS Group”) harmless from and against, any and all
Claims incurred by any member of the Rainbow DBS Group that arise out of, or are
incurred in connection with, the breach or default of any representation,
warranty, covenant or obligation of Buyer hereunder.

 

21

--------------------------------------------------------------------------------


 

6.5           Indemnification Procedure.

 

6.5.1        Notice.  Each party indemnified under Section 6.3 or Section 6.4
above (an “Indemnified Party”) shall, promptly after receipt of notice of a
claim or action against such Indemnified Party in respect of which indemnity may
be sought hereunder, notify the indemnifying party (the “Indemnitor”) in writing
of the claim or action; provided that the failure to notify the Indemnitor shall
not relieve it from any liability that it may have to an Indemnified Party on
account of the indemnity agreements contained in Section 6.3 or Section 6.4
above except to the extent that the Indemnitor was actually substantially
prejudiced by such failure, and in no event shall such failure relieve the
Indemnitor from any other liability that it may have to such Indemnified Party.

 

6.5.2        Assumption of Defense.  If any such claim or action shall be
brought against an Indemnified Party, and it shall have notified the Indemnitor
thereof, the Indemnitor shall be entitled to participate therein and, to the
extent that it wishes, assume the defense thereof.

 

6.5.3        Cooperation.  If the Indemnitor elects to assume the defense of any
such claim or action, it shall within thirty (30) calendar days (or sooner, if
the nature of the claim or action so requires) notify the Indemnified Party of
its intent to do so, and the Indemnified Party shall, at the Indemnitor’s
request and expense, give the Indemnitor all reasonable cooperation and
assistance in the defense against, such claim or action, which cooperation and
assistance shall include, among other things, the retention and (upon the
Indemnitor’s request) the provision to the Indemnitor of any books, records,
documents and other information in its control as reasonably necessary or
appropriate for such defense, and making employees available on a mutually
convenient basis as reasonably necessary or appropriate for such defense. 
Except as expressly set forth to the contrary below, after timely notice from
the Indemnitor to the Indemnified Party of its election to assume the defense of
any such claim or action and the undertaking of such defense with counsel
reasonably acceptable to the Indemnified Party, the Indemnitor shall not be
liable to the Indemnified Party under this Section 6.5 for any legal or other
expenses subsequently incurred by the Indemnified Party in connection with the
defense thereof.

 

6.5.4        Defense by Indemnified Party.  If the Indemnitor elects not to
defend any such claim or action, fails to timely notify the Indemnified Party of
its election as herein provided or contests its obligation to indemnify under
this Agreement (or if counsel to the Indemnified Party advises such party that
there may be a potential conflict of interest between the Indemnitor and the
Indemnified Party), the Indemnified Party may defend, at the expense of the
Indemnitor, such claim or action as the Indemnified Party considers appropriate.

 

6.5.5        Admission.  The Indemnified Party shall not make any admission as
to liability or agree to any settlement of, or otherwise compromise, any claim
or action without the prior written consent of the Indemnitor (such consent not
to be unreasonably withheld, delayed or conditioned).  Any Indemnitor against
whom indemnity may be sought under this Section 6.5

 

22

--------------------------------------------------------------------------------


 

shall not be liable to indemnify an Indemnified Party if such Indemnified Party
makes an admission as to liability, settles or otherwise compromises such claim
or action without the consent of the Indemnitor (such consent not to be
unreasonably withheld, delayed or conditioned).  The Indemnitor shall not settle
or otherwise compromise any such claim or action over the objection of the
Indemnified Party; provided, however, that consent to settlement or compromise
shall not be unreasonably withheld by the Indemnified Party.

 

6.5.6        Participation.  With respect to any claim or action as to which the
Indemnitor has timely assumed the defense thereof, the Indemnified Party shall
continue to be entitled to participate in the defense thereof, with counsel of
its own choice, but the Indemnitor shall not be obligated hereunder to reimburse
the Indemnified Party for the costs thereof unless: (i) the Indemnitor agrees to
pay such costs; (ii) the Indemnitor fails to promptly assume and continue the
defense of such claim or action with counsel reasonably satisfactory to the
Indemnified Party; (iii) counsel to such Indemnified Party advises that a
potential conflict of interest between such Indemnified Party and Indemnitor may
exist in respect of such claim; or (iv) the Indemnitor contests its obligation
to indemnify under this Agreement.

 

7.                                      ASSIGNMENT AND SUCCESSORS

 

7.1           Assignment.  Neither Party may assign its rights and interests
under this Agreement without the prior written consent of the other Party;
provided, however, that EchoStar may assign its rights, but not its obligations,
under this Agreement, in its sole discretion for any reason or no reason, to one
of its Affiliates.  As used in this Section 7.1, “assign” shall mean to grant,
sell, assign, encumber or otherwise convey directly or indirectly, in whole or
in part.

 

7.2           Successors.  Subject to the provisions concerning assignments
above, this Agreement shall be binding on and shall inure to the benefit of any
successors and permitted assigns of the Parties.  Any purported assignment by
either Party not in compliance with the provisions of this Agreement shall be
null and void and of no force and effect.

 

8.                                      CONFIDENTIALITY

 

8.1           Non-Disclosure.  Buyer and Rainbow DBS will hold in confidence the
material terms and conditions of this Agreement; provided that disclosure, on a
confidential basis, by either Party is permitted: (a) to its principals,
auditors, attorneys, investors, lenders, insurance agents, and proposed and
actual successors in interest and (b) to comply with law and enforce its rights
and perform its obligations under this Agreement.

 

8.2           Proprietary Information.  To the extent that either Party
discloses to the other Party any other information which it considers
proprietary, said Party shall identify such information as proprietary when
disclosing it to the other Party by marking it clearly and conspicuously as
proprietary information.  Any proprietary disclosure to either Party, if made
orally, will be identified at the time of disclosure as proprietary information,
if the disclosing

 

23

--------------------------------------------------------------------------------


 

Party wishes to keep such information proprietary under this Agreement.  Any
such information disclosed under this Agreement will be used by the recipient
thereof only in its performance under this Agreement.  Neither Party will be
liable for the inadvertent or accidental disclosure of such information marked
as proprietary, if such disclosure occurs despite the exercising of the same
degree of care as the receiving Party normally takes to preserve and safeguard
its own proprietary information (but not less than reasonable care) or if such
information (i) is or becomes lawfully available to the public from a source
other than the receiving Party; (ii) is released in writing by the disclosing
Party without restrictions; (iii) is lawfully obtained by the receiving Party
from a third party or parties without obligation of confidentiality; (iv) is
lawfully known by the receiving Party prior to such disclosure; or (v) is at any
time lawfully developed by the receiving Party completely independently of any
such disclosure or disclosures from the disclosing Party.  In addition, neither
Party will be liable for the disclosure of any proprietary information which it
receives under this Agreement pursuant to judicial action or decree, or pursuant
to any requirement of any government or any agency or department thereof, having
jurisdiction over such Party, provided, that in the reasonable opinion of
counsel for such Party such disclosure is required, and provided further that
such Party to the extent reasonably practical shall have given the other Party
notice prior to such disclosure.

 

9.                                      MISCELLANEOUS

 

9.1           Applicable Law, Attorney Fees, Entire Agreement and
Effectiveness.  This Agreement shall be interpreted according to the laws of the
State of New York, U.S.A. and, where applicable, subject to compliance with the
laws, rules and regulations of the United States, including, without limitation,
those of the FCC and those governing communications, exports and re-exports,
without regard to any conflict of law provisions.  Each Party consents to the
jurisdiction of courts located in New York.  In any action or arbitration
brought with respect to this Agreement by one Party hereto against the other
Party hereto, in addition to any other money damages awarded, the prevailing
Party shall be entitled to recover from the other Party its reasonable costs,
including reasonable attorneys’ fees, in successfully bringing or defending
against such action or arbitration.  This Agreement, including the Appendices
and any non-disclosure agreements between the Parties, constitutes the entire
agreement between the Parties and supersedes any and all prior or
contemporaneous statements, understandings, writings, commitments, or
representations concerning its subject matter. This Agreement may not be amended
or modified in any way, and none of its provisions may be waived, except by a
prior writing signed by an authorized officer of each Party. This Agreement
shall not be binding or effective on any Party until fully executed by both
Parties hereto.

 

9.2           U.S. Export Control Laws.  The Parties acknowledge and agree that
the Acquired Assets, technical information, and/or accompanying technology
provided under this Agreement are subject to export controls under the laws and
regulations of the United States.  Each Party shall comply with such laws and
regulations and agrees not to export, re-export, or otherwise transfer such
services or items to foreign persons (including foreign national employees)
without first obtaining all required United States authorizations or licenses.

 

24

--------------------------------------------------------------------------------


 

9.3           Severability.  Nothing contained in this Agreement shall be
construed so as to require the commission of any act contrary to law.  If any
provision of this Agreement shall be held invalid or unenforceable, the
provisions of this Agreement so affected shall be curtailed and limited only to
the extent necessary to permit compliance with the minimum legal requirements
and the remaining provisions of this Agreement shall not in any way be affected
or impaired.

 

9.4           No Third Party Beneficiary.  Except as expressly set forth herein,
the provisions of this Agreement are for the benefit only of Rainbow DBS and
Buyer and no third party may seek to enforce or benefit from these provisions.

 

9.5           Non-Waiver of Breach.  Either Party may specifically waive any
breach of this Agreement by the other Party; provided, that no such waiver shall
be binding or effective unless in writing and signed by an authorized officer of
the Party to be bound and no such waiver shall constitute a continuing waiver of
similar or other breaches.  A waiving Party may at any time, upon notice given
in writing to the breaching Party, direct future compliance with the waived term
or terms of this Agreement, in which event the breaching Party shall comply as
directed from such time forward.

 

9.6           Notices.  Except as otherwise expressly set forth to the contrary
herein, any notice or other communications required or permitted to be given
hereunder shall be in English, in  writing and shall be delivered personally or
sent by facsimile transmission, or by first class certified mail, postage
prepaid, or by overnight courier service, charges prepaid, to the Party to be
notified, addressed to such Party at the address set forth below, or sent by
facsimile to the fax number set forth below, or such other address or fax number
as such Party may have substituted by written notice to the other Party.  The
sending of such notice with confirmation of receipt thereof (in the case of
facsimile transmission) or receipt of such notice (in the case of personal
delivery or delivery by mail or by overnight courier service) shall constitute
the giving thereof:

 

If to EchoStar:

 

EchoStar Satellite L.L.C.

 

 

 

 

 

P.O. Box 6655 (for certified mail)

 

 

Englewood, Colorado 80155

 

 

 

 

 

9601 S. Meridian Blvd. (for overnight courier)

 

 

Englewood, Colorado 80112

 

 

 

 

 

Attn:

Charles W. Ergen, President and Chief
Executive Officer

 

 

Fax:

303.723.1099

 

 

 

With a copy to:

 

EchoStar Satellite L.L.C.

 

25

--------------------------------------------------------------------------------


 

 

 

(same addresses as above)

 

 

Attn:

David K. Moskowitz, Senior Vice President and
General Counsel

 

 

Fax:

(303) 723-1699

 

 

 

 

 

 

 

If to Rainbow DBS:

 

Rainbow DBS Company LLC

 

 

200 Jericho Quadrangle

 

 

Jericho, New York 11753

 

 

Attn: Hank Ratner

 

 

Fax:

516.803.2577

 

 

 

 

With a copy to:

 

Cablevision Systems Corporation

 

 

1111 Stewart Avenue

 

 

Bethpage, New York 11714

 

 

Attn:  Victoria Salhus

 

 

Fax:

516.803.2577

 

9.7           Headings.  The descriptive headings of the sections and
subsections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

9.8           Documents.  Subject to applicable legal compliance, each Party
agrees to provide information and to execute, and, if necessary, to file with
the appropriate Governmental Entities and international organizations, such
documents as the other Party shall reasonably request in order to carry out the
purposes of this Agreement.

 

9.9           Reconstitution.  In the event the Regulatory Approvals necessary
to consummate this transaction are denied or conditioned (except for any
condition that would make the matter Unconditional hereunder) by any
Governmental Entity, the Parties will use their respective best efforts for a
period of six (6) months thereafter to reconstitute this Agreement in a manner
that would permit each Party to realize the material benefits of this Agreement
in a manner that either does not require Regulatory Approval or can reasonably
be expected to achieve such Unconditional approval, and if such material
benefits can be realized, the Parties will proceed to implement this Agreement
as reconstituted; provided, however, that no Party shall be obligated to enter
into any such reconstituted Agreement that would require it to make material
expenditures or dispose of material assets in excess of the amount of
expenditures or assets contemplated by this Agreement unless compensated for
such arrangement.

 

9.10         Counterparts and Facsimile Signatures.  This Agreement may be
executed by facsimile signatures and in several counterparts, each of which
shall be deemed an original, and all such counterparts together shall constitute
but one and the same instrument.

 

9.11         Specific Performance.  Nothing herein shall be deemed to preclude
either Party from seeking injunctive relief, if necessary, in order to prevent
the other from breaching its

 

26

--------------------------------------------------------------------------------


 

material obligations under this Agreement or to compel the other to perform its
material obligations under this Agreement in the event of a failure to comply
with this Agreement.  Both Parties acknowledge that the Acquired Assets are
unique and not readily available on the open market and that, if the Acquired
Assets are not available to Buyer because the terms of this Agreement are not
fulfilled through no fault of Buyer and for reasons attributable to a breach of
this Agreement by Rainbow DBS, then Buyer’s remedies at law would not be
adequate.

 

IN WITNESS WHEREOF, each of the Parties has duly executed and delivered this
Agreement as of the Execution Date.

 

 

ECHOSTAR SATELLITE L.L.C.

 

 

By:

/s/

Charles W. Ergen

 

 

Charles W. Ergen

 

President and Chief Executive Officer

 

 

 

 

RAINBOW DBS COMPANY LLC

 

 

By:

/s/

James L. Dolan

 

 

James L. Dolan

 

CEO and President

 

27

--------------------------------------------------------------------------------
